Citation Nr: 0832264	
Decision Date: 09/19/08    Archive Date: 09/30/08	

DOCKET NO.  05-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine, to include as secondary to service-connected 
left knee disability.   

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1988 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.  

The case was previously before the Board in January 2008 at 
which time it was remanded in order that the veteran might be 
accorded an appropriate examination to determine the nature 
and etiology of any current low back disability and right 
knee disability.  The examination was conducted in 
March 2008.  The case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Any current low back disability is not related to the 
veteran's active service or to his service-connected left 
knee disability.  

2.  Any current right knee disability is not related to the 
veteran's active service or to his service-connected left 
knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals that there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  The veteran has been 
informed in various letters dated between 2004 and 2008 what 
the evidence had to show to support the claims for service 
connection, what VA would do to help him obtain evidence for 
his claims, what he himself could do to support his claims, 
how VA determines a disability rating once service connection 
is granted, and how VA determines an effective date once an 
award of benefits is made.   

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence to 
support his claim.  The veteran was given an examination with 
an opinion as to the etiology of back and right knee 
disabilities by VA in March 2005.  Following the Board's 
remand in January 2008, he was accorded another examination 
with regard to his back and right knee by VA in March 2008.  
The reports of the examinations are of record.  There is no 
indication of any outstanding evidence that has not been 
obtained.  Accordingly, the Board finds that VA has met its 
duties to notify and assist the veteran in the development of 
his claims.  

Pertinent Law and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may also be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Arthritis is deemed a chronic disease process under 38 C.F.R. 
§ 3.309(a), and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that 
arthritis was manifested to a degree of 10 percent or more 
within one year from the date of separation.  38 C.F.R. 
§ 3.307.  Separation from service is defined as a veteran's 
discharge date.  There is no statutory or regulatory 
provision to allow for an extension of a presumption.  

Secondary service connection may be awarded when a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); See also Reiber v. Brown, 7 Vet. 
App. 513 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disorder, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of a nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veteran's benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matter requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current low back and 
right knee disability on the one hand and the veteran's 
service-connected left knee disability on the other hand.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  

Service connection is in effect for residuals of a left knee 
injury, postoperative status, with patellar tendonitis.  A 
10 percent rating has been in effect since 1992.  There is no 
other disability for which service connection is in effect.  

A review of the service medical records is without reference 
to any complaints, findings, or diagnosis of low back or 
right knee disability.  

For years following service discharge, when the veteran was 
seen for treatment and evaluation of the service-connected 
left knee disability, no reference was made to right knee or 
low back problems.  

The pertinent medical evidence includes the report of a 
March 2005 spinal examination of the veteran by VA.  The 
claims file was reviewed prior to the examination.  The 
veteran recalled that in 1966 (sic), while working as a mail 
carrier, he was attacked by a dog.  He tried to fend off the 
dog and the left knee gave out on him.  He stated that when 
he fell to the ground, he landed on his low back.  He stated 
that during evaluation in 1997, he was found to have a 
herniated disc.  He wore an elastic back brace at work for 
two to three hours.  He denied the use of a cane or crutch.  
He denied any surgery or any other injury involving the low 
back.  

With regard to the right knee, the veteran stated that he 
began having problems with the right knee in 2003.  He denied 
any trauma or specific injury involving the knee.  X-ray 
studies of the lumbar spine showed degenerative disc disease 
of the L5/S1 level.  Studies of the knees were interpreted as 
normal.  

The examination diagnoses were:  degenerative disc disease at 
the L5/S1 level, not secondary to service-connected left knee 
disability; and prepatellar bursitis of the right knee, not 
secondary to the service-connected left knee disability.  

Following review of the file and the veteran's medical 
record, the examiner expressed the opinion that the back 
disorder and the right knee disability were "less likely than 
not" secondary to the service-connected left knee disability.  
The examiner stated that a review of the record showed that 
the veteran fell on his back while delivering mail when 
attacked by a dog in 1996 and this direct trauma to the low 
back most likely caused current back problems.  As for the 
right knee, the examiner noted prepatellar bursitis was a 
"separate clinical entity.  According to the medical 
literature, this is caused by trauma as a result of fall or 
direct pressure and friction of repetitive kneeling.  This 
can also be inflamed by deposition of urate crystals.  
Chronic irritation and inflammation results in dilation of 
the normally apron-thin bursal wall, which then thickens and 
becomes fibrotic.  Based on the examination, this appears to 
be the characteristic appearance, or palpable bursal 
thickening, and is characteristic of chronic condition.  
Thus, not a direct result of left knee condition."  

Also of record is an August 2006 evaluation of the veteran by 
a private orthopedic surgeon who commented that the veteran's 
abnormal gait had led to "increased pain and discomfort in 
his back.  I believe that the disc degeneration is probably 
aggravated by that abnormal gait causing the increased pain 
and discomfort."  

Following the Board's January 2008 remand, the veteran was 
accorded a joints examination by VA in March 2008.  The 
claims file and the service treatment records were reviewed 
by the examiner.  The incident where the veteran fell while 
at work as a letter carrier in 1996 was reported.  With 
regard to the right knee, the veteran stated he began having 
problems with the right knee for the past two to three years.  
The veteran was accorded clinical and X-ray testing. 
Additionally, magnetic resonance imagining of the lumbar 
spine without contrast was done.  The pertinent examination 
diagnoses were:  Degenerative disc disease of the lumbar 
spine with radiculopathy and following the lateral aspects of 
the thigh; right knee arthralgia without evidence of 
arthritis.  The examiner commented that the veteran would 
have no additional functional limitation of motion of the 
lumbosacral spine during flare-ups and repetitive use because 
of pain, fatigue, weakness, or lack of endurance.  With 
regard to the right knee he said that he would estimate that 
the veteran would have an additional functional limitation of 
motion of the left knee limited to 230 degrees of forward 
flexion during flare-ups and repetitive use due to pain.  

The examiner stated that "his right knee condition is not 
secondary to his left knee condition.  The veteran had a 
history of a fall in 1996, his diagnosis of the right knee 
was prepatellar bursitis"...With regard to the low back, the 
examiner stated "his lower back condition is not caused or 
related to his left knee condition.  His back condition 
started after he had his fall doing his duties as a postman 
when he fell down and was attacked by a dog."  

In view of the forgoing, the Board finds that the probative 
evidence of record is against the claims.  The VA physicians 
who examined the veteran in 2005 and again in 2008 had access 
to the claims file while the orthopedic surgeon who examined 
the veteran in August 2006 gave no indication that he had had 
access to the file.  The Board notes that in Elkins v. Brown, 
5 Vet. App. 474 (1993), the Court rejected a medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed the claims file and service medical 
records or any other relevant documents which would have 
enabled him or her to form an opinion on service connection 
on an independent basis.  See also Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to the etiology of an underlying disorder can be 
no better than the facts alleged by the veteran).  In light 
of this case law, the availability of the service treatment 
records and the report of the comprehensive examinations by 
VA in 2005 and again in 2008, the physician's statement in 
August 2006 is of little probative value.  The VA examiners 
in 2005 and 2008 had access to the claims file and indicated 
that their opinions were based on review of the entire claims 
file.  

The Board also notes that the veteran's silence as to low 
back problems and right knee difficulties for a number of 
years following service constitute negative evidence.  A 
significant lapse in time between service and post service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that the probative evidence of 
record is against a finding that the veteran has either a low 
back or a right knee disability that is 

attributable to his active service or to his service-
connected left knee disability.  Accordingly, service 
connection for low back and right knee disabilities is denied 
under any theory, whether direct, secondary, or 
presumptively.  


ORDER

Service connection for a disability of the lumbar spine, to 
include as secondary to service-connected left knee 
disability, is denied.  

Entitlement to service connection for a disability involving 
the right knee, to include as secondary to the service-
connected left knee disability, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


